--------------------------------------------------------------------------------

Exhibit 10.21
 
FIRST AMENDMENT
TO THE
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS AGREEMENT
 
THIS FIRST AMENDMENT is entered into this 30th day of March, 2009, effective as
of January 1, 2009, by and between Georgia Bank & Trust Company of Augusta, a
Georgia bank (the “Bank”), and DARRELL R. RAINS (the “Executive”).
 
The Bank and the Executive executed the Supplemental Executive Retirement
Benefits Agreement on December 19, 2008, effective as of January 1, 2009 (the
“Agreement”).  The undersigned desire to amend the Agreement for the purpose of
increasing the amount of the benefits in the Agreement.  
 
NOW, THEREFORE, the parties do hereby agree, effective as of January 1, 2009, to
amend the Agreement by deleting Exhibit A to the Agreement in its entirety and
substituting therefor a restated Exhibit A containing the increased benefits
attached to this FIRST AMENDMENT on page 2 hereof.
 
Except as specifically amended hereby, the Agreement shall remain in full force
and effect as prior to this FIRST AMENDMENT.
 
IN WITNESS OF THE ABOVE, the Bank and the Executive have executed this FIRST
AMENDMENT on the date first set forth above.
 

Executive:   Georgia Bank & Trust Company of Augusta             /s/ Darrell R.
Rains   By /s/ Ronald Thigpen   DARRELL R. RAINS        

 

  Title EVP/COO  

 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit A
 
DARRELL R. RAINS
 
“Full Benefit Date” = July 13, 2021 (age 65)
 
“Full Benefit” = $48,000
 
“Payment Commencement Date” – The later of the first business day of the month
following the month in which Executive attains age sixty-five (65) (July 13,
2021) or the first business day of the month following the month in which
Executive experiences a Separation from Service.
 
“Limited Benefit” – Determined by reference to the following table (See Note 1):
 
Year
Limited Benefit
January 1, 2009 to December 31, 2009
$7,200
January 1, 2010 to December 31, 2010
$10,600
January 1, 2011 to December 31, 2011
$14,000
January 1, 2012 to December 31, 2012
$17,400
January 1, 2013 to December 31, 2013
$20,800
January 1, 2014 to December 31, 2014
$24,200
January 1, 2015 to December 31, 2015
$27,600
January 1, 2016 to December 31, 2016
$31,000
January 1, 2017 to December 31, 2017
$34,400
January 1, 2018 to December 31, 2018
$37,800
January 1, 2019 to December 31, 2019
$41,200
January 1, 2020 to September 30, 2020
$44,600
October 1, 2020 to December 31, 2020
$47,000
January 1, 2021 and thereafter
$48,000

 
Note 1:  In the event of Executive’s voluntary termination prior to attaining
age fifty-five (55), this Limited Benefit is forfeited per Section 2(b) of this
Agreement.
 
The undersigned DARRELL R. RAINS (the “Executive”) hereby acknowledges that he
or she has reviewed this Exhibit A to the Supplemental Executive Retirement
Benefits Agreement and that the information set forth in this Exhibit A is true
and correct in all material respects.
 

                      /s/ Darrell R. Rains            3-30-09   DARRELL R. RAINS
 
Date this Exhibit A Signed
 

 
 
1
 